Citation Nr: 1433978	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for a right foot disorder.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1969 to August 1971 and additional duty with the Army Reserve.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Paul, Minnesota, Regional Office (RO) which, in pertinent part, denied service connection for a right ankle disorder, a left ankle disorder, a right foot disorder, and tinnitus.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that service connection for a right ankle disorder, a left ankle disorder, a right foot disorder, and tinnitus as the claimed orthopedic disabilities were initially manifested during his period of active service and his tinnitus arose secondary to his military noise exposure during either active service or his periods of Army Reserve duty.   

In a February 2009 written statement, the Veteran reported that he had served in the Army Reserve.  In an October 2010 written statement, the Veteran conveyed that he had retired from the Army Reserve in February 1996.  A February 2011 psychological evaluation from G. Komaridis, Ph.D., and J. Melzer, M.A., notes that the Veteran reported that he had served "in the Reserves from 1971 to 1996."  The Veteran's complete periods of active service and other duty with the Army Reserve have not been verified.  Further, clinical documentation dated after October 2013 is not of record.  

VA should obtain all relevant service, VA, and private records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran's service treatment records reflect that he was seen for right and left lower extremity injuries.  A September 1969 treatment record states that the Veteran sustained a left foot fracture.  An October 1969 Army treatment record states that the Veteran had sustained a right third metatarsal injury which rendered him unable to "successfully complete the final PCPT requirement for graduation."  The Veteran has not been afforded a VA orthopedic evaluation which addresses his claimed recurrent right ankle, left ankle and right foot disorders.  

The report of a March 2009 VA audiological examination states that the Veteran did not currently complain of "true tinnitus."  In his September 2010 notice of disagreement, the Veteran advanced that he had misunderstood the examiner at the VA audiological evaluation; did not understand the term "tinnitus;" and actually experienced recurrent ringing of the ears/tinnitus.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that both a VA joint examination and further VA audiological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that (1) it verify the Veteran's complete periods of active service, active duty, active duty for training, and inactive duty for training with the Army Reserve and (2) forward all available service treatment records associated with such duty for incorporation into the record.  

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed right ankle, left ankle, right foot, and tinnitus disabilities and the addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If the identified documentation is not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran, including that provided after October 2013, not already of record.  

4.  Schedule the Veteran for a VA joint evaluation in order to assist in determining the current nature and etiology of his claimed recurrent right ankle, left ankle, and right foot disorders.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent right ankle disorder, left ankle disorder, and/or right foot disorder is diagnosed, that fact should be specifically stated.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified right ankle disorder, left ankle disorder, and right foot disorder had its onset during active service/active duty; is related to the Veteran's in-service right and left lower extremity symptoms; or otherwise originated during active service/active duty.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

5.  Schedule the Veteran for a VA audiological evaluation in order to assist in determining the current nature and etiology of his claimed recurrent tinnitus.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified tinnitus had its onset during active service/active duty; is related to the Veteran's in-service noise exposure; or otherwise originated during active service/active duty.  

All relevant medical records, including the claims folder, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

6.  Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

